NUMBER 13-22-00307-CV

                                        COURT OF APPEALS

                             THIRTEENTH DISTRICT OF TEXAS

                                CORPUS CHRISTI – EDINBURG


                                                IN RE E.N.


                              On Petition for Writ of Mandamus.


                                     MEMORANDUM OPINION

                    Before Justices Benavides, Hinojosa, and Silva
                     Memorandum Opinion by Justice Benavides 1

        This original proceeding stems from a suit affecting the parent-child relationship.

On July 8, 2022, relator E.N. 2 filed a petition for writ of mandamus contending that the

trial court abused its discretion by entering an order requiring him to pay for his child’s

international travel without providing notice or setting the matter for a hearing. On August




         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
also id. R. 47.4 (distinguishing opinions and memorandum opinions).

        2   On our own motion, we refer to the parties by their initials. See TEX. FAM. CODE ANN. § 109.002(d).
8, 2022, the real party in interest, N.E.N., filed a response. We conclude that the

mandamus record is incomplete. Accordingly, we deny the petition for writ of mandamus.

                                      I.      MANDAMUS

       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Allstate Indem. Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). Generally, to obtain

relief by writ of mandamus, a relator must establish that: (1) the trial court clearly abused

its discretion and (2) the relator has no adequate remedy by appeal. In re Nat’l Lloyds Ins.

Co., 507 S.W.3d 219, 226 (Tex. 2016) (orig. proceeding) (per curiam); In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v.

Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

                                II.        INADEQUATE RECORD

       To present a petition for writ of mandamus for our review, a relator must file “a

properly authenticated transcript of any relevant testimony from any underlying

proceeding, including any exhibits offered in evidence, or a statement that no testimony

was adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a)(2). E.N.

has not included a transcript from the underlying proceeding or a statement that no

relevant testimony was received below.

       The mandamus record shows that on June 24, 2022, N.E.N. filed an “Emergency

Motion for Zoom Hearing,” requesting that the court clarify several issues, including the

child’s plans to travel internationally to visit her. Although the trial court’s June 30 order

states that no hearing was held on N.E.N.’s “Emergency Motion for Zoom Hearing,” the

order references a June 2, 2022 hearing. At that hearing, the order explains, “the parties



                                                2
announced their agreement that [N.E.N.] would have the standard 42-day visitation for

the summer from July 1 to August 11, 2022.” See TEX. R. CIV. P. 11.

       In his petition for writ of mandamus, E.N. complains that he was never given the

opportunity to discuss his concerns regarding the child’s safety and the costs associated

with sending the child to visit N.E.N. However, without a transcript from the June 2 hearing

or a statement that no testimony was taken at that hearing, we are not positioned to review

these claims. See TEX. R. APP. P. 52.7(a)(2); In re Le, 335 S.W.3d 808, 813 (Tex. App.—

Houston [14th Dist.] 2011, orig. proceeding); see also In re Bacak, No. 13-13-00553-CV,

2013 WL 11260473, at *1 (Tex. App.—Corpus Christi–Edinburg Oct. 18, 2013, orig.

proceeding) (mem. op.) (per curiam).

       Additionally, as part of their petition for writ of mandamus, a relator must include in

the appendix “a certified or sworn copy of any order complained of, or any other document

showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A); see also id. R.

52.7(a)(1). “Documents that are attached to a properly prepared affidavit are sworn

copies.” In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

Although E.N. included an affidavit attached to his petition swearing that the “exhibits”

attached to his petition were “true and correct copies of the originals,” he did not include

any statement to suggest that this was a matter within his personal knowledge. Without

such a statement, the affidavit was legally insufficient. See Brownlee v. Brownlee, 665

S.W.2d 111, 112 (Tex. 1984); In re Long, 607 S.W.3d 443, 445 (Tex. App.—Texarkana

2020, orig. proceeding); In re Butler, 270 S.W.3d at 759; see also Fed. Fin. Co. v.

Delgado, 1 S.W.3d 181, 184 (Tex. App.—Corpus Christi–Edinburg 1999, no pet.) (“An

affidavit which does not positively and unqualifiedly represent the facts as disclosed in



                                              3
the affidavit to be true and within the affiant’s personal knowledge is legally invalid.” (citing

Humphreys v. Caldwell, 888 S.W.2d 469, 470 (Tex. 1994) (per curiam))); In re C.C., No.

13-10-00663-CV, 2012 WL 112813, at *2 (Tex. App.—Corpus Christi–Edinburg Jan. 12,

2012, no pet.) (mem. op.) (per curiam). The copy of the order contained in the record is

not otherwise certified or sworn, and therefore, E.N. has failed to meet the procedural

requirement to ensure an adequate mandamus record. See TEX. R. APP. P. 52.3(k)(1)(A),

52.7(a)(1).

       “Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules.” In re Le, 335 S.W.3d at 813. “Chief among these is the critical obligation

to provide the reviewing court with a complete and adequate record.” Id. Based on the

inadequacy of the mandamus record now before us, relator has not shown himself entitled

to the relief he requests.

                                     III.    CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, concludes that E.N. has not met his burden to obtain

relief. We lift the stay previously imposed in this case, and we deny the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a), (d); id. R. 52.10.

       We do note, however, that the issues E.N. raises regarding the trial court’s failure

to conform to the requirements of due process are concerning. We are confident, though,

that in the future, the trial court will exercise caution and ensure that the litigants before it

are afforded the fairness our constitution demands. See Boddie v. Connecticut, 401 U.S.

371, 379 (1971) (“In short, within the limits of practicability, a State must afford to all




                                               4
individuals a meaningful opportunity to be heard if it is to fulfill the promise of the Due

Process Clause.” (cleaned up)).

                                                              GINA M. BENAVIDES
                                                              Justice

Delivered and filed on the
16th day of September, 2022.




                                            5